Citation Nr: 9914104	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-17 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1958 to 
August 1963.

This matter arises from an April 1995 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.

In March 1998, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in March 1999.

The Board notes that the veteran originally had requested an 
RO hearing in his substantive appeal of April 1996.  At the 
veteran's request, the hearing was rescheduled on three 
occasions.  The last scheduled hearing was set in March 1997 
and the veteran was notified accordingly.  Apparently, he 
failed to appear for that hearing.  In the Supplemental 
Statement of the Case, issued in November 1998, the veteran 
was notified that if he still wished to pursue an RO hearing, 
he must contact the RO as soon as possible.  There has been 
no response regarding a hearing from the veteran or his 
service representative, and the Board finds that the 
veteran's request for a hearing has been abandoned.  The 
Board will therefore proceed with appellate review.  
38 C.F.R. §§ 20.700; 20.1304(a)(b) (1998).


FINDINGS OF FACT

1.  The veteran sustained an injury to his back during 
service which was resolved at the time of separation, without 
complication or sequelae.

2.  The veteran's current disability of degenerative joint 
disease was initially diagnosed in April 1997, more than 
thirty-four years after service.

3.  The veteran's currently diagnosed degenerative disease of 
the lumbar spine is a result of the normal aging process and 
is not related to military service. 



CONCLUSION OF LAW

A low back disorder was neither incurred in nor aggravated by 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §3.303 (1998).  When arthritis 
is manifested to a compensable degree within one year of 
separation from service, the disability may be presumed to 
have been incurred in service.  38 U.S.C.A. §§  1101, 1112, 
1113, 1137; 38 C.F.R. §§  3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  With chronic 
disease shown as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

The veteran's service medical records show that his 
lumbosacral spine was evaluated by X-rays in January 
1960,after a fall playing basketball.  The radiologist 
reported that the bone matrix appeared very dense.  There was 
no further record of treatment or diagnosis.  The separation 
examination report of July 1963 noted that the veteran fell 
on his back in 1960 while playing basketball, without 
complication or sequelae.  

The veteran has reported that all his medical care has been 
at VA facilities. VA outpatient treatment records covering 
the period from November 1988 through May 1998 show no 
complaints or clinical findings with respect to the veteran's 
low back.  The records show extensive treatment over the ten 
year period for a ventral hernia, hypertension, diabetes 
mellitus, and a myriad of other problems, but no diagnosis or 
treatment of the low back.  

In conjunction with his claim, the veteran was afforded VA 
examinations in February 1995 and in April 1997.  The 
February 1995 VA examination report noted the veteran's 
history of injury on the basketball court and an additional 
injury during service when he fell from a ramp about six feet 
from the ground.  The veteran reported no treatment or 
evaluation after the second injury.  He stated that he 
continued to work and had no back pains until three to five 
years after service.  The examiner found no evidence of 
limitation of motion or neurological impairment.  The 
diagnosis was reported as a history of lumbosacral strain 
with normal physical examination.  The February 1995 X-ray 
report of the veteran's lumbosacral spine showed some 
narrowing of the L3-4 intervertebral space.

The April 1997 VA examination report reflected the same 
history of injury and the veteran's complaints of stiffness 
in the lower back with weather changes.  The examining 
physician's assistant reported a diagnosis of lumbar strain 
and degenerative disc disease suggested by X-ray.  He 
reported that the condition was likely related to the 
veteran's back pain during service.  He further stated that 
the increased bone density shown on the X-ray during service 
was not an abnormal finding.  

The RO requested an opinion from a VA orthopedic physician in 
August 1997.  After a review of the records, it was the VA 
orthopedist's opinion that the veteran's back condition was 
not related to injury sustained in the military.  He stated 
that the chronic degenerative disc disease was likely 
etiologically related to the veteran's obesity and tobacco 
use.  

In March 1998, the Board remanded the veteran's claim for 
additional development.  The veteran was afforded another VA 
orthopedic examination of his back in July 1998.  He reported 
the same history and stated that his low back pain came in 
episodes of about one to two a year.  The veteran reported no 
complaints referable to his back between these "flare-ups."  
After a physical evaluation, the examiner reported a 
diagnosis of degenerative disc disease of the lumbar spine.  
He further noted that he reviewed the veteran's file, medical 
reports and previous opinions with regard to the etiology of 
the veteran's degenerative disease.  His opinion was that the 
veteran's back disorder was not related to military service.  
He stated that the two service reports were related to direct 
trauma, which had resolved, and to a fall for which there was 
no medical care required.  He stated that the degenerative 
joint disease that he saw on the X-rays was the result of a 
normal aging process and not caused by injury sustained 
during military service.  

After reviewing the record as a whole, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a low back disorder.  The 
Board does not dispute that the veteran injured his back 
during service, and his report of history is presumed 
credible.  See King v. Brown, 5 Vet. App. 19 (1993).  
However, there is only one medical opinion, by a physician's 
assistant, linking the veteran's current disability to 
service and two medical opinions, by orthopedic specialists, 
finding no relationship between service and the current 
degenerative disease.  While each of the VA examiners who 
offered opinions reviewed the claims file, and were qualified 
to offer a medical opinion, the Board finds more probative 
the opinions of the orthopedic physicians, whose practice and 
particular expertise is specific to the musculoskeletal 
system.  Neither of the VA orthopedic physicians found a 
relationship between service and the veteran's current 
disability.  Moreover, the veteran's VA medical records, 
which span a ten year period from 1988 to 1998, show no 
complaints or clinical findings related to his low back, 
thereby eliminating the possibility of establishing service 
connection by showing continuity of symptomatology of a 
chronic condition.  See 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488 (1997).  Indeed, the initial 
diagnosis of a back disorder was in April 1997, more than 
thirty-four years after separation from service.  
Accordingly, as the preponderance of the evidence is against 
the veteran's claim, the appeal must be denied.

The Board considered the varying medical opinions, but did 
not find the totality of the evidence in relative equipoise.  
Therefore, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).   


ORDER

Service connection for a low back disorder is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

